Citation Nr: 0215055	
Decision Date: 10/25/02    Archive Date: 11/01/02	

DOCKET NO.  97-32 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a chronic right knee 
disability secondary to service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from November 1956 to November 
1976.

This case was previously before the Board of Veterans' 
Appeals (Board) in September 2001 at which time it was 
remanded in pertinent part for further development.  The 
requested actions have been accomplished and the case has 
been returned to the Board for appellate review.  

A review of the evidence of record discloses that by rating 
decision dated in March 1992, service connection for a right 
knee disability on a direct basis was denied.  The veteran 
was provided with the regulation pertaining to secondary 
service connection in a statement of the case, but he himself 
did not assert a causal connection at that time between any 
right knee disorder and his service-connected left knee 
disorder and secondary service connection was not discussed 
by the RO.  The initial reference to secondary service 
connection came in a statement from the veteran received in 
July 1996 in which he indicated that having to favor his 
service-connected left knee disability had caused him to 
develop a right leg disability.  


FINDINGS OF FACT

1.  All reasonable development necessary for an equitable 
disposition of the present appeal has been obtained by the 
RO.  

2.  The probative medical evidence of record does not show 
that the veteran has a right knee disability causally related 
to his service-connected left knee disability.





CONCLUSION OF LAW

The veteran does not have a right knee disability which is 
proximately due to or the result of his service-connected 
left knee disability.  38 U.S.C.A. §§ 1101, 1112, 5103, 
5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.310 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) was enacted.  It provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist in the 
development of his claim.  On full review of the claims 
folder, the Board finds that all required notice and 
development action specified in the new law have been 
complied with during this appeal.  Specifically, the October 
1999 statement of the case, the September 2001 Board remand, 
an October 2001 VCAA letter, and a May 2002 supplemental 
statement of the case, provided to both the veteran and his 
representative, specifically satisfy the requirement at 
§ 5103(a), of the new statute in that they clearly notified 
the veteran and his representative of the evidence necessary 
to substantiate his claim.  

The Board finds that the duty to assist provided under the 
amended 38 U.S.C.A. § 5103A (West Supp. 2002) has been 
fulfilled as all the evidence and records identified by the 
veteran as plausibly relevant to his pending claim have been 
collected for review.  The clinical evidence of record 
contains sufficient information to evaluate the claim for 
secondary service connection according to the applicable 
criteria.  See Massey v. Brown, 7 Vet.App. 204 (1994).  The 
Board is satisfied that the veteran has had an opportunity to 
assist in the development of his claim and that there are no 
outstanding pertinent records which the RO has not obtained 
or attempted to obtain.

The Board further notes that the VA examination reports 
include a history of the veteran's claimed disability.  Also, 
there is no indication in the record that VA examiners did 
not review the claims file.  In fact, the examiner who 
examined the veteran in April 2002 specifically stated that 
the claims file had been reviewed.  Accordingly, the Board 
finds that no further assistance to the veteran is required 
in order to comply with the duty to assist as mandated under 
the VCAA.

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  These regulations were meant to clarify the 
operation of the VCAA and were not meant to bestow any new 
rights.  66 Fed. Reg. 45,629 (August 29, 2001).  Therefore, 
the veteran is not prejudiced by the Board's application of 
these regulations in the first instance.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when there is extensive factual 
development in any case, and there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, VCAA does not apply.  
Wensch v. Principi, 15 Vet.App. 362 (2001); see also 
38 U.S.C.A. § 5103A(a)(2) (the Secretary is not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  In 
this case, all available records have been obtained, the 
veteran has been afforded a VA examination, and he has been 
informed of the evidence needed to substantiate the claim.  
Accordingly, there is no need for further assistance under 
the VCAA.  Cf. Quartuccio v. Principi, 16 Vet.App. 183 
(2002).  

Legal Analysis

For information purposes, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  To prove service connection, the claimant 
must submit: (1) medical evidence of the current disability; 
(2) medical evidence, or in certain circumstances, lay 
testimony, of inservice incurrence or aggravation of an 
injury or disease; and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Pond v. West, 12 Vet.App. 341, 346 (1999).

Service connection will also be awarded where a service-
connected disease or disability causes our aggravated a 
claimed disease or disability.  38 C.F.R. § 3.310 (a) (2001).  
Additional disability resulting from the aggravation of a 
known service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310 (a).  
See Allen v. Brown, 7 Vet.App. 439 (1995).  Also, with regard 
to a claim for secondary service connection, a claimant must 
provide competent evidence that the secondary disability was 
caused by the service-connected disorder.  See 
Wallin v. West, 11 Vet.App. 509, 512 (1998); Reiber v. Brown, 
7 Vet.App. 513, 516-17 (1995).

A resolution of issues that involve clinical knowledge, such 
as the diagnosis of a disability and the determination of 
medical etiology, require professional evidence.  See 
Espiritu  v. Derwinski, 2 Vet.App. 492, 495 (1992).  See also 
Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a lay person 
is generally not capable of opining on matters requiring 
medical knowledge"), affirmed sub nom Routen v. West, 142 F. 
3d. 1434 (Fed. Reg. 1998), cert. denied, 119 S. Ct. 404 
(1998).

The veteran's principal contention is that his service-
connected left knee disability has caused him to develop a 
right knee disability.  The evidence in support of this 
contention consists primarily of statements from him.  Also 
of record is a September 1997 communication from a physician 
and a physician's assistant at the United States Public 
Health Service, Indian Health Center, in Wewoka, Oklahoma, to 
the effect the veteran was under the care of that facility 
for disorders which included degenerative joint disease of 
both knees.  It was reported the veteran had undergone left 
knee surgery in 1991 and since that time had developed 
arthritis in both knees.  Associated with the report was an 
x-ray study of both knees done at that location in June 1997.  
It revealed the knee joint spaces were maintained and no 
acute bony abnormality or effusion was identified.  There was 
osteophyte formation of the interior surfaces of the patella, 
especially on the left.  This was described as unchanged 
since 1992.  The impressions were: Degenerative changes 
involving the patella as described; and no acute abnormality 
identified.

The evidence against the veteran's theory consists of the 
remainder of the medical evidence of record.  X-ray studies 
of the knees, including studies done in October 1989 and May 
1993, were negative for indication of any abnormality 
involving the right knee.

Also of record is a report of examination of the veteran by 
VA in August 1996.  At the time of that examination the 
veteran reported having  pain in the right knee for one year.  
The diagnoses included mild arthritis of the right knee, 
unrelated to left knee injury.  An x-ray report did not 
accompany the examination.  The examiner stated that in his 
opinion the veteran's right knee problems were "unrelated" to 
his left knee injury.

Another x-ray study of the right knee is of record.  This one 
was done in conjunction with a VA orthopedic examination of 
the veteran in April 2002 and reportedly showed no definite 
abnormality of the right knee.

The examination accorded the veteran at that time referred to 
complaints of both knees aching all the time.  On 
examination, clinical findings were essentially unremarkable 
with regard to the right knee.  The examiner indicated that 
the claims file was reviewed.  Reference was made to a March 
1999 notation that the veteran had degenerative joint disease 
of both knees and an August 1996 notation that the veteran 
had right knee arthritis unrelated to the left knee 
disability.  However, as noted above, the current x-ray study 
of the right knee was normal.  The examiner gave a diagnosis 
of "painful" right knee with normal examination.  It was the 
examiner's opinion that the painful right knee condition "is 
not related" to the veteran's left knee disorder.  The 
examiner added that since the examination of the right knee 
was normal, there was no connection between any right knee 
condition and the veteran's left knee condition.

Based on a review of the entire evidence of record, the Board 
attaches the most probative weight to the opinion from the VA 
physician who conducted the April 2002 examination.  That 
examiner had access to the entire claims folder.  An x-ray 
study was conducted in conjunction with the examination by 
the examiner and it was interpreted as showing no definite 
abnormality. The other evidence has indicated the possibility 
of the veteran having some symptoms indicative of a right 
knee disability, but none of the medical evidence of record 
refers to a causal connection between the service connected 
left knee disability and any right knee disorder.  Thus, 
whatever problems the veteran might be having with his right 
knee, there is no showing of a relationship to the service 
connected left knee disorder. As noted at the outset of this 
discussion, to prove service connection, there must be 
medical evidence of a current disability and that is not 
shown in the instant case.


ORDER

Service connection for a right knee disability secondary to 
service-connected left knee disability is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

